       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


PROFIT POINT TAX TECHNOLOGIES, INC.,
                                                                 OPINION AND ORDER
               Plaintiff/Counter-Defendant
       v.                                                               20-mc-0009

DPAD GROUP, LLP, JOHN MANNING, and                         Pending in the United States District
                                                           Court for the Western District of
DANIEL STEELE,
                                                           Pennsylvania

               Defendants/Counter-Plaintiffs.              Case No. 2:19-cv-00698-WSS-MPK




       This case involves a business dispute pending in the United States District Court for the

Western District of Pennsylvania, Case No. 2:19-cv-698-WSS-MPK. Plaintiff Profit Point Tax

Technologies, Inc. (“PPTT”), joined by the law firm of von Briesen & Roper, S.C., move to

quash a subpoena for production of documents that defendants served on von Briesen. von

Briesen represented PPTT in fee dispute negotiations that preceded but relate to the

Pennsylvania lawsuit. PPTT and von Briesen object on the ground that the subpoena seeks

documents protected by the attorney-client and attorney work product privileges.1 Dkts. 1, 3.

       As discussed below, the motion will be granted in part and denied in part.




                                      I. BACKGROUND

       Plaintiff Profit Point Tax Technologies, Inc., is a Wisconsin corporation in the business

of providing specialized tax services to clients. Its sole shareholder is Patrick Sweet. Defendants



       1
         PPTT also moves to quash a duplicate subpoena served on Fuhrman & Dodge S.C., asserting
that the Fuhrman firm has not represented PPTT on the matters relevant to this case. Fuhrman has
not filed a motion to quash or joined in PPTT’s motion, most likely because it does not have any
documents responsive to the subpoena. Accordingly, this order concerns only the subpoena served
on von Briesen.
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 2 of 11




John Manning and Daniel Steele were independent contractors who provided tax services for

PPTT clients as well as for clients of other entities for which PPTT was a subcontractor. As

independent contractors, Manning and Steele each had use of a PPTT email address, PPTT’s

server, and other PPTT resources, and were able to market to potential clients under PPTT’s

name. Manning and Steele were paid for their work on PPTT projects pursuant to a revenue

sharing agreement between the parties.

       In the First Amended Complaint, PPTT alleges that in May 2015, without PPTT’s

knowledge, Manning and Steele formed defendant DPAD Group, a tax services company that

competes directly with PPTT in the tax services market. A few months before forming DPAD

group, Manning solicited a client, Exelon, using PPTT’s confidential information as well as its

name, good will, and reputation. PPTT alleges that, after securing Exelon’s business, Manning

substituted a DPAD Group engagement letter in place of a PPTT engagement letter, without

advising PPTT of the substitution.

       Meanwhile, a dispute had emerged between Manning and Steele and PPTT over their fee

sharing in regards to work performed for other clients. In order to resolve all remaining fee

disputes between them, Manning, Steele, and PPTT entered into a separate agreement dated

February 2, 2016 (the “Fee Splitting Agreement and Release”). Attorney Ron Trachtenberg, a

lawyer with von Briesen & Roper, s.c., represented PPTT in this dispute and negotiated and

drafted the terms of the Fee Splitting Agreement.

       PPTT alleges that it was not aware when it negotiated the Agreement and Release that

DPAD, through Manning, had engaged Exelon, so the Exelon project was omitted from the Fee

Splitting Agreement. PPTT alleges that it did not learn of the existence of the Exelon project



                                              2
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 3 of 11




until after February 2, 2016, at which time it requested payment from Manning, Steele and

DPAD under the terms of the original fee sharing agreement. Manning refused. PPTT believes

that in addition to hiding the Exelon project, Manning and Steele “have been engaged in a

general scheme to usurp PPTT’s profits for their benefit.” First Am. Complaint, ¶ 27.

       PPTT has asserted the following causes of action against defendants: (1) breach of

contract; (2) breach of fiduciary duty; (3) unjust enrichment; (4) tortious interference with

contract; (5) conversion; (6) intentional misrepresentation in connection with the Fee Splitting

Agreement; and (7) negligent misrepresentation in connection with the Fee Splitting Agreement.

More specifically, with respect to Count 6, PPTT alleges that defendants made “false or

misleading representations” regarding the “client projects that would be subject to the [Release]”

in order to “induce PPTT to sign the [Release] without any compensation relating to the omitted

clients.” Id. ¶¶ 52-57.




                                  II. MOTION TO QUASH

       On or about April 24, 2020, defendants served a Rule 45 subpoena on von Briesen,

seeking “all Documents and Communications” relating to the Fee Splitting Agreement and

Release, as well as related to specific, named projects, including: (1) communications between

the firm and its client, PPTT/Sweet; and (2) all drafts of the document. Dkt. 1-1.

       PPTT, joined by von Briesen, moved under Rule 45 to quash the subpoenas “to the

extent they seek privileged communications and/or work product exchanged between




                                                3
         Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 4 of 11




PPTT/Sweet and its counsel;” they did not, however, produce a privilege log.2 Dkt. 1-4. In

response, respondents argued that PPTT had implicitly waived any attorney-client or work

product privilege by asserting a fraudulent misrepresentation claim in the First Amended

Complaint, and further, that quashing the entire subpoena was not warranted on the ground

that “some” documents sought might be privileged, particularly when movants had not

supported their claims of privilege with a log. On June 12, 2020, the court held a telephonic

hearing on the motion, at the conclusion of which it ordered movants to: (1) produce to

respondents responsive documents that were not subject to any assertions of attorney-client

privilege or attorney work-product protection; and (2) file and provide to respondents a privilege

log for the remaining documents, and to submit these documents to the court ex parte and in

camera. Respondents were given until July 16 to respond to movants’ claims of privilege. Dkts.

10-12.

         Movants submitted their documents to the court for in camera review and provided

respondents with a privilege log.      Responding to the log, respondents noted that some

documents were improperly designated because they reflect communications with third parties,

a point movants have conceded.3 See Br. in Reply, dkt. 15, at 3. They also challenged the



         2
          PPTT also argued--perfunctorily--that Subpoena Requests No. 9 and 10 seek marginally
relevant information and are unduly burdensome. Br. in Supp., dkt. 2. at 8-9. However, PPTT’s
motion to quash is directed only to “Communications and/or Documents subject to the attorney-
client privilege and/or work product doctrine[.]” Dkt. 2, at 9. Accordingly, absent a more developed
argument on these topics, I decline to quash or modify these requests except to the extent they seek
privileged documents.
         3
          The following documents, identified by the PPTT_Priv_ Bates Number on the privilege log,
reflect communications with third parties and must be produced: 117, 785, 1011, 1012, 1013,
1015, 1030, 1151, 1164, 1230, 1232, 1235, 1239, 1265, 1268, 1272, 1277, 1663, 1665, 1667,
1668, 1672, and 1779.

                                                 4
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 5 of 11




designation of Trachtenberg’s drafts of the Fee Splitting Agreement as work product, arguing

that the drafts were not prepared in anticipation of litigation. Finally, respondents reiterated

their argument that, privileged or not, PPTT put all of the subpoenaed documents at issue in the

First Amended Complaint by claiming the defendants fraudulently omitted information from

PPTT in negotiating the Master Fee Splitting Agreement and Release of Claims.




                                            ANALYSIS

I. Attorney-Client Privilege

       Under Fed. R. Civ. P. 45(d)(3)(A)(3), the court for the district where compliance is

required may grant a motion to quash or modify a subpoena that requires disclosure of privileged

or other protected matter, if no exception or waiver applies. Federal Rule of Evidence 501

governs the applicability of privileges in federal courts. It states:

               The common law--as interpreted by United States courts in the
               light of reason and experience--governs a claim of privilege unless
               any of the following provides otherwise:

               • the United States Constitution;
               • a federal statute; or
               • rules prescribed by the Supreme Court.

               But in a civil case, state law governs privilege regarding a claim or
               defense for which state law supplies the rule of decision.

       When a federal court sits in a diversity action, it must apply the substantive privilege

rules of the forum state. Federal Rule of Evidence 501; Country Life Ins. Co. v. St. Paul Surplus

Lines Ins. Co., 2005 WL 3690565, *4 (C.D. Ill. Jan. 31, 2005) (where the basis of federal

jurisdiction is diversity, the court is to apply the state law of attorney client privilege); Lorenz v.

Valley Forge Ins. Co., 815 F.2d 1095, 1097 (7th Cir. 1987) (applying the state law of privilege

                                                  5
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 6 of 11




to a diversity claim in federal court). Although this is a diversity case, neither party has advised

which state’s law should apply, instead citing mostly federal cases.4 As far as the basic elements

of the attorney-client privilege are concerned, this omission doesn’t really matter, because there

is no material difference between federal common law, Wisconsin law, and Pennsylvania law.

All jurisdictions agree that the attorney-client privilege shields communications between a client

and her lawyer if the client is seeking legal advice and the communications are made in

confidence for that purpose and not waived. See 42 Pa. Stat. and Cons. Stat. Ann. § 5928; Wis.

Stat. § 905.03; United States v. Evans, 113 F.3d 1457, 1461 (7th Cir. 1997) (citing elements of

federal common law privilege as summarized by Dean Wigmore).

       Applying these elements to the documents submitted by PPTT in camera, I find that

PPTT properly invoked the attorney-client privilege with respect to the documents so designated

on its privilege log (with the exception of the erroneously-designated third-party communications

that it has agreed to produce). The email exchanges between PPTT and its attorney reflect

confidential communications exchanged for the purpose of securing or providing legal advice,

and are thus entitled to protection under the attorney-client privilege.

       The remaining question is whether PPTT waived the privilege. Defendants argue that,

by alleging that defendants fraudulently withheld information from PPTT about Exelon and

possibly other companies while the parties were negotiating the agreement, PPTT has placed its

communications with its lawyer during those negotiations “at issue” and thereby waived

protections of the privilege. Br. in Opp., dkt. 4, at 4. Defendants cite a number of cases holding


       4
          In the underlying proceeding in the Western District of Pennsylvania, the parties agreed
that the court could apply Pennsylvania law in deciding defendants’ motion to dismiss. Rep. and
Rec., June 2, 2020, case no. 2:19:-cv-698-WSS-MPL, dkt. 70, at 6 n.2.

                                                 6
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 7 of 11




or suggesting that the privilege is waived whenever a party asserts a claim or defense that puts

its state of mind at issue and the privileged documents are likely to contain information vital to

the defense. See, e.g. Synalloy Corp. v. Gray, 142 F.R.D. 266, 269-70 (D. Del. 1992) (defendant

waived privilege by bringing suit for fraudulent misrepresentation and rescission by putting its

state of mind at issue; communications with attorneys who negotiated the agreement were

relevant to show the parties’ intent, knowledge and reliance in entering the agreements); Hearn

v. Rhay, 68 F.R.D. 574, 581 (E.D. Wash. 1975) (party asserting attorney-client privilege waives

privilege by its own affirmative conduct when it puts protected information at issue by “making

it relevant to the case” and application of the privilege would deny opposing party access to

information “vital to his defense”).

       However, unlike the near-uniformity that exists with respect to the elements of the

attorney-client privilege, not all courts agree with the expansive view of the “at issue” waiver

doctrine as espoused in Synalloy and Hearn. One such court is the Court of Appeals for the Third

Circuit. In Rhone-Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851 (3rd Cir. 1994), a diversity

case involving claims arising under Pennsylvania law, the court declared such decisions to be of

“dubious validity,” insofar as they rested merely on the conclusion that the communications

were relevant and should in fairness be disclosed. Id. at 864. As the court explained:

               A party does not lose the privilege to protect attorney client
               communications from disclosure in discovery when his or her state
               of mind is put in issue in the action. While the attorney's advice
               may be relevant to the matters in issue, the privilege applies as the
               interests it is intended to protect are still served by confidentiality.

Id. In the Third Circuit’s view, a party puts privileged communications “at issue” only where

“the client asserts a claim or defense, and attempts to prove that claim or defense by disclosing



                                                  7
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 8 of 11




or describing an attorney client communication.” Id. at 863 (citations omitted). Classic

examples are where a party files a malpractice action against the lawyer, or where an alleged

patent infringer relies on an advice of counsel defense to avoid a finding of willful infringement.

Id.

       Wisconsin and Pennsylvania both follow this approach. In State v. Hydrite Chem. Co., 220

Wis. 2d 51, 68–69, 582 N.W.2d 411, 418 (Ct. App. 1998), a case cited by defendants, the

Wisconsin Court of Appeals explicitly rejected Hearn’s“expansive” view of the “at issue” doctrine

in favor of the more restrictive view expressed in Rhone-Poulenc, stating:

               Under the expansive view of the “at issue” doctrine, the
               attorney-client privilege is waived when the privilege holder places
               a claim or defense at issue and the document in question has a
               direct bearing on that claim or defense, regardless of whether the
               privilege holder intends to use the document to prove the claim or
               defense. This expansive view is incongruent with § 905.03, Stats.,
               which states that attorney-client communications remain
               confidential until the privilege holder intends to disclose the
               communication to third persons.

Id. at 69. Similarly, in Mueller v. Nationwide Mut. Ins. Co., 1996 WL 910155, 31 Pa. D. & C.4th

23, 40 (Com. Pl. 1996), the court rejected an assertion of an implied waiver of attorney-client

privilege in the context of a bad faith claim that was premised on state-of-mind being at issue,

reasoning:

               While [the] plaintiffs suggest that any implied waiver doctrine can
               be confined to bad faith claims against insurance companies, [the]
               plaintiffs' justification for this exception to the attorney-client
               privilege (the Hearn justification that a court should not decide a
               factual issue regarding the state of mind of a party without
               consideration of all relevant evidence) would justify the loss of the
               privilege in a wide variety of cases because of the ability of a
               creative party to make the state of mind of another party an issue
               in the case.



                                                8
        Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 9 of 11




Id. at *10. The bottom line is that, in Wisconsin and Pennsylvania at least, a party may not

obtain an adversary’s privileged communications simply because it believes those

communications would bear on—or even contradict—its adversary’s allegations.

        Here, although PPTT has arguably placed its state of mind in connection with the Fee

Splitting Agreement and Release at issue by filing its fraudulent misrepresentation claim, there

is nothing in the record before the court to suggest that it intends to prove its claim by disclosing

its confidential communications with its attorneys. Unless and until there is evidence of such

intent, there is no basis to find that PPTT has waived the protections of the attorney-client

privilege.




II. Work Product Doctrine

        Movants also object to producing all drafts of the Agreement and Release on the ground

that the drafts are protected by the work-product doctrine. The work-product doctrine provides

that “a party may not discover documents and tangible things that are prepared in anticipation

of litigation or for trial by or for another party or its representative.” Fed. R. Civ. P. 26(b)(3).

Unlike the attorney-client privilege, federal law governs the work-product doctrine. The doctrine

is intended to protect attorney thought process and mental impressions, as well as to “limit the

circumstances in which attorneys may piggyback on the fact-finding investigation of their more

diligent counterparts.” Sandra T.E. v. S. Berwyn Sch. Dist., 600 F.3d 612, 622 (7th Cir. 2010).

        The key phrase in the rule is whether the documents were produced “in anticipation of

litigation.” The test is whether, “in light of the nature of the document and the factual situation

in the particular case, the document can fairly be said to have been prepared or obtained because



                                                 9
       Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 10 of 11




of the prospect of litigation.” Binks Mfg. v. Nat'l Presto Indus., Inc., 709 F.2d 1109, 1118–19 (7th

Cir. 1983) (quoting 8 Charles Alan Wright & Arthur R. Miller Federal Practice & Procedure,

§ 2024) (emphasis in original). The party seeking to assert the work product privilege has the

burden of proving that “at the very least some articulable claim, likely to lead to litigation, [has]

arisen.” Id. at 1119.

       Although movants have not made a robust showing, I am satisfied that the draft

documents in Trachtenberg’s files, which include drafts of various fee-splitting agreements, were

prepared because of the prospect of litigation. The overall record indicates that these documents

were prepared because of disputes that would otherwise have been litigated.              Moreover,

defendants have made no showing that von Briesen has waived the work product privilege. Accord

Rhone-Poulenc, 32 F.3d at 866 (noting work product protection belongs to the professional, not

the client). Finally, even if the work product privilege does not apply, defendants have not

explained why drafts that Trachtenberg did not share with his client are relevant or would tend

to lead to the discovery of admissible evidence. Id. (“Work product that was not communicated

to the client cannot affect the client’s state of mind.”). For all these reasons, movants need not

produce the documents identified on the privilege log as reflecting attorney work product.




                                                 10
      Case: 3:20-mc-00009-slc Document #: 16 Filed: 08/28/20 Page 11 of 11




                                            ORDER

       IT IS ORDERED THAT the motion of Profit Point Tax Technologies, Inc., and joined

by von Briesen & Roper, S.C., dkts. 1 and 3, to quash the subpoena issued by defendants on the

von Briesen firm is GRANTED IN PART and DENIED IN PART. It is GRANTED with respect

to the responsive documents identified on movants’ privilege log on grounds of attorney privilege

and work product, with the exception of those reflecting communications with third parties.

The motion to quash is DENIED in all other respects.

       Entered this 27th day of August, 2020.

                                                    BY THE COURT:

                                                    /s/
                                                    _______________________
                                                    STEPHEN L. CROCKER
                                                    Magistrate Judge




                                               11
